Dismiss and Opinion Filed August 8, 2013.




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-00215-CR

                           JAMIE ROSS MANGRAM, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-13817-Q

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Evans
                                  Opinion by Justice Myers
       Jamie Ross Mangram was convicted of aggravated robbery. Punishment, following the

adjudication of appellant’s guilt, was assessed at ten years’ imprisonment.     Sentence was

imposed in open court on January 9, 2013. No motion for new trial was filed; therefore,

appellant’s notice of appeal was due by February 8, 2013. See TEX. R. APP. P. 26.2(a)(1).

Appellant’s notice of appeal was filed on February 14, 2013. We adopted the trial court’s

findings that:   (1) the trial court received an affidavit from Tammy Shelby of the Texas

Department of Criminal Justice; (2) Ms. Shelby’s affidavit stated that appellant delivered his

notice of appeal to the prison authorities for mailing on or before February 4, 2013; (3) the

envelope in which the notice of appeal was mailed was addressed to the “Court of Appeals,

Supreme Court Building, (unreadable number), Capitol Station, Austin, Texas (unreadable zip
code)”;1 and (4) appellant’s notice of appeal was not properly addressed to the Fifth District

Court of Appeals.

          Jurisdiction concerns the power of a court to hear and determine a case. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exists. See

id. at 523. To invoke the court’s jurisdiction, an appellant must file his notice of appeal within

the time period provided by the rules of appellate procedure. See id.; see also Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

          Texas Rule of Appellate Procedure 9.2(b) provides for filing by mail. “A document

received within ten days after the filing deadline is considered timely filed if: (A) it was sent to

the proper clerk by United States Postal Service first-class, express, registered, or certified mail;

(B) it was placed in an envelope or wrapper properly addressed and stamped; and (C) it was

deposited in the mail on or before the last day for filing.” TEX. R. APP. P. 9.2(b)(1). A prisoner

pro se notice of appeal is deemed filed when the properly addressed envelope is delivered to the

appropriate prison authorities for mailing. See Campbell v. State, 320 S.W.3d 338, 342, 344

(Tex. Crim. App. 2010).

          In this case, while appellant’s notice of appeal was mailed on or before the date it was

due, it was neither sent to the proper clerk nor properly addressed.                                            See TEX. R. APP. P.

25.2(c)(1). The envelope in which appellant’s notice of appeal was mailed was not addressed to

either the Dallas County District Clerk or to the Clerk of this Court. See id.

          Moreover, although appellant’s notice of appeal was received by this Court within the

fifteen-day period provided by rule 26.3, appellant did not file a motion to extend time to file the

notice of appeal. See TEX. R. APP. P. 26.3(a), (b); Slaton, 981 S.W.2d at 210.

   1
       The notice of appeal has a February 11, 2013 date-stamp showing it was received in the court of criminal appeals.



                                                                     –2–
       Because appellant’s February 14, 2013 notice of appeal was untimely as to the January 9,

2013 sentencing date, we lack jurisdiction over the appeal. See Slaton, 981 S.W.2d at 210.

Accordingly, we dismiss the appeal for want of jurisdiction.



                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
130215F.U05




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAMIE ROSS MANGRAM, Appellant                      On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00215-CR        V.                       Trial Court Cause No. F07-13817-Q.
                                                   Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                       Justices Lang and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 8th day of August, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –4–